George Rose Smith, Justice. This is a workmen’s compensation case. The full commission dismissed the claim as barred by limitations, with no indication that continuing jurisdiction might be asserted upon some other basis. The circuit court reversed the commission’s decision. We review the evidence in the light most favorable to the decision of the commission, its findings being controlling over those of the administrative law judge. Burks, Inc. v. Blanchard, 259 Ark. 76, 531 S.W. 2d 465 (1976). Pierce was injured on June 7, 1973. He was paid temporary disability benefits until he returned to work in October, 1973. He also received medical benefits until December, the last medical bill being paid by the insurance carrier in May, 1974. After Pierce returned to work he continued to suffer pain and was urged from time to time by his employer to go to a doctor, the employer explaining that the bill would be paid either by workmen’s compensation or by the employer’s coverage through Blue Cross-Blue Shield. Pierce, however, did not seek medical attention until August 6, 1975, which was more than two years after the injury and more than one year after the carrier’s last payment of a medical bill. The claim was therefore barred by the language of the statute. Ark. Stat. Ann. § 81-1318 (b) (Repl. 1976). Even though compensation was last actually paid in May, 1974, the claimant argues that compensation was nevertheless “furnished” by the employer when the claimant consulted a physician at the employer’s suggestion. If that physician’s fee had been paid by the employer or its insurance carrier, we do not rule out the possibility that the statute of limitations might have been set in motion. See Reynolds Metal Co. v. Brumley, 226 Ark. 388, 290 S.W. 2d 211 (1956). But here it is not shown that the employer or carrier paid for the services received by the claimant after the statute had run. We find that there is substantial evidence to support the commission’s view that an employer’s offer to provide medical services from one source or another does not amount to the “payment of compensation” within the language of the statute. Reversed. Hickman and Howard, JJ., dissent.